PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of August 16, 2012, the Court has determined that the order on appeal does not constitute an appealable order. Philip J. Padovano, Florida Appellate Practice § 24.8, p. 513 n. 2 (2011 ed.); O’Connor v. O’Connor, 447 So.2d 1034 (Fla. 4th DCA 1984), receded from on other grounds by Thomas v. Thomas, 724 So.2d 1246 (Fla. 4th DCA 1999). Furthermore, the Court declines to accept the appellant’s suggestion that the matter be reviewed by petition for writ of certiorari. Accordingly, the appeal is DISMISSED.
PADOVANO, THOMAS, and CLARK, JJ., concur.